La Juez Asociada Señora Naveira de Rodón
emitió la opinión de Tribunal.
Estamos ante dos (2) casos dilucidados en el Negociado de Conciliación y Arbitraje del Departamento del Trabajo y Recursos Humanos, con sede en Hato Rey, donde las partes adversamente afectadas recurrieron al foro judicial para *102impugnar (revisar) los laudos arbitrales. Hoy nos toca resolver si, a tenor con el esquema establecido por la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22 et seq.)(1) y las Reglas de Procedimiento Civil, con relación a estos casos de impugnación (revisión) de laudos arbitrales, hay más de un foro con competencia. Por entender que tanto la Ley de la Judicatura de Puerto Rico de 1994 como las Reglas de Procedimiento Civil exigen y establecen, para nuestro sistema judicial unificado, unas normas de compe-tencia flexibles que le permiten a los litigantes una mayor accesibilidad al foro judicial que estimen más conveniente, sin que se perjudique o trastoque el ordenado trámite de los casos dentro del sistema, resolvemos que en este tipo de casos hay más de un foro con competencia. Veamos.
Por suscitarse en los casos Bacardí Corporation v. Congreso de Uniones Industriales, Caso Núm. CT-96-6, y Autoridad de Carreteras v. Departamento del Trabajo y Recursos Humanos, Caso Núm. CT-96-7, la misma controversia procesal, los consolidamos para propósitos de su resolución ante este Tribunal. Estos casos plantean una situación que requiere, a los fines de la justicia, una pronta solución.
Hay decisiones procesales en conflicto entre las Salas Superiores del Tribunal de Primera Instancia y ninguna de las partes ha recurrido al Tribunal de Circuito de Apelacio-nes para revisar las resoluciones de las distintas salas. El término para revisar estas resoluciones contradictorias ya transcurrió y los casos se encuentran, para todos los efec-tos, paralizados.(2) Además, la situación ante nuestra con-*103sideración es susceptible de continuar suscitándose, tra-yendo conflictos entre las distintas Salas Superiores del Tribunal de Primera Instancia.(3) Ante todas estas circuns-tancias, procede que expidamos las certificaciones solicita-das por el foro de instancia y resolvamos la controversia.(4)
El 28 de marzo de 1996, el Tribunal de Primera Instan-cia, Sala Superior de San Juan (Hon. Antonio L. Corretjer Piquer, Juez) emitió una resolución en cada uno de los ca-sos antes mencionados para solicitarle a este Tribunal la expedición de unos autos de certificación para dilucidar las idénticas controversias procesales planteadas en ellos. La resolución fue notificada a las partes recurridas ese mismo día. Éstas no han comparecido para oponerse. Estando en posición de resolver, procedemos a expedir los autos de cer-tificación solicitados y, sin ulteriores procedimientos, resolver las controversias. Regla 54 del Reglamento del Tribunal Supremo, aprobado el 13 de enero de 1995 (4 L.P.R.A. Ap. XXI), Plan de Reorganización Núm. 1 de la Rama Judicial de 28 de julio de 1994, Ley de la Judicatura de Puerto Rico de 1994, sin enmendar.(5)
Los hechos, según constan en las resoluciones que soli-citan certificación, son sencillos.
En el caso Bacardi Corporation v. Congreso de Uniones Industriales, Caso Núm. CT-96-6, el 22 de septiembre de *1041995 la Bacardi Corporation presentó, ante la Sala Superior de San Juan del Tribunal de Primera Instancia, una petición de revisión de laudo arbitral emitido por el Nego-ciado de Conciliación y Arbitraje del Departamento del Trabajo y Recursos Humanos (en adelante Negociado). En dicho laudo se resolvió que el despido del querellante no estuvo justificado y se ordenó su reinstalación en el empleo y el pago de los haberes dejados de percibir desde la fecha cuando fue despedido hasta su reposición. El empleado despedido trabajaba en la Bacardi Corporation, en el Mu-nicipio de Cataño.
De otra parte, en el caso Autoridad de Carreteras v. Departamento del Trabajo y Recursos Humanos, Caso Núm. CT-96-7, el 9 de noviembre de 1995 el patrono, la Autori-dad de Carreteras, solicitó ante la Sala Superior de San Juan del Tribunal de Primera Instancia la revisión de un laudo arbitral emitido por el Negociado el 10 de octubre. En dicho laudo, al igual que en el caso de la Bacardi Corporation, se resolvió que el despido del querellante no es-tuvo justificado y se ordenó su reposición al empleo con todos sus haberes dejados de percibir a partir de la fecha del despido. Además se determinó que la amonestación formal al querellante estuvo justificada.
Así las cosas, el 29 de septiembre de 1995 la Sala Superior de San Juan, Hon. Antonio L. Corretjer Piquer, tras-ladó el caso Bacardi Corporation v. Congreso de Uniones Industriales, Caso Núm. CT-96-6, a la Sala Superior de Bayamón por haber surgido las actividades o los incidentes que dieron lugar a la controversia en el Municipio de Cataño. El 27 de noviembre, dicho Juez procedió también a dar traslado del caso Autoridad de Carreteras v. Departamento del Trabajo y Recursos Humanos, Caso Núm. CT-96-7, a la Sala Superior de Bayamón por haber surgido las actividades y los incidentes que dieron lugar a la contro-versia en el Municipio de Guaynabo.
*105En ambos casos, el Honorable Corretjer Piquer opinó que los traslados procedían a tenor de lo dispuesto en la Regla 3 para el Procedimiento de Revisión de Decisiones Administrativas ante el Tribunal Superior, 4 L.P.R.A. Ap. VIII-B, y que el caso Corp. Créd. Des. Com. Agrícola v. U.G.T., 138 D.P.R. 490 (1995), no milita contra esta interpretación.
El 9 de noviembre de 1995 la Sala Superior de Baya-món, Hon. Olivette Sagebien Raffo, devolvió a la Sala Superior de San Juan el caso Bacardí Corporation v. Congreso de Uniones Industriales, Caso Núm. CT-96-6, que le había sido trasladado. Dos (2) meses más tarde, el 19 de enero, la Sala Superior de Bayamón, Hon. Jeannette To-masini Gómez, devolvió el caso Autoridad de Carreteras v. Departamento del Trabajo y Recursos Humanos, Caso Núm. CT-96-7, a la Sala Superior de San Juan. Ambas Jue-ces razonaron que en estos casos, al igual que en Corp. Créd. Des. Com. Agrícola v. U.G.T., supra, la controversia se había dilucidado por el Negociado, ubicado en San Juan, por lo que la competencia sobre dichos casos era de la Sala Superior de San Juan.
 Estamos de acuerdo con el Hon. Antonio L. Corret-jer Piquer en que, a tenor con lo resuelto por este Tribunal en Corp. Créd. Des. Com. Agrícola v. U.G.T., supra, en los casos de revisión o impugnación de laudos arbitrales emi-tidos por el Negociado, la Sala Superior de San Juan del Tribunal de Primera Instancia no es el único foro con competencia. La Regla 3 para el Procedimiento de Revisión de Decisiones Administrativas ante el Tribunal Superior, supra, dispone que el recurso de revisión se podrá presen-tar “en la sala del lugar donde se esté, se planee o se haya llevado a cabo la actividad o incidente que hubiere dado lugar a la controversia”. En Corp. Créd. Des. Com. Agrícola v. U.G.T., supra, aclaramos que la Sala Superior de San Juan, por haberse dilucidado la controversia en el Negó-*106ciado en Hato Rey, al igual que la sala del lugar donde se llevó a cabo la actividad inicial o el incidente que la motivó, tenía competencia sobre la revisión de laudo arbitral emi-tido por el Negociado.
En estos casos puede haber más de una Sala Superior del Tribunal de Primera Instancia con competencia sobre el asunto. Una vez la parte con derecho a presentar la solicitud de revisión o impugnación del laudo arbitral presente el recurso ante una Sala Superior del Tribunal de Primera Instancia con competencia, esta parte tiene derecho a que su caso se vea en la sala que escogió. Ahora bien, aplicando las Reglas de Procedimiento Civil como derecho supletorio para aquellas situaciones en que no hay un procedimiento específicamente dispuesto, procedería el traslado de una sala con competencia a otra sala con competencia sólo “[c]uando la conveniencia de los testigos o los fines de la justicia así los requieran”. Regla 3.5(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III. Ninguna de estas circunstancias está presente en los casos ante nuestra consideration.(6)
Por todas las razones antes expuestas, expedimos las certificaciones solicitadas. Se dictará sentencia mediante la cual resolvemos que tanto la Sala Superior de San Juan, *107como la Sala Superior de Bay amén, tienen competencia so-bre los recursos de revisión de laudos arbitrales presentados. Sin embargo, por haberse presentado los re-cursos originalmente en la Sala Superior de San Juan, sala con competencia, y no estar presentes algunas de las circunstancias especiales que establece la Regla 3.5(b) de Procedimiento Civil, supra, no procede el traslado de estos casos a la Sala Superior de Bayamón del Tribunal de Pri-mera Instancia.
El Juez Asociado Señor Corrada Del Río disintió con una opinión escrita, a la cual se unió el Juez Asociado Se-ñor Fuster Berlingeri. El Juez Asociado Señor Negrón Gar-cía se inhibió. El Juez Asociado Señor Rebollo López no intervino.
— O —

 Con relación a los casos en que se recurre al foro judicial para impugnar o poner en vigor los laudos arbitrales, la situación procesal permanece igual después de las enmiendas a la Ley de la Judicatura de Puerto Rico de 1994. Véase el Art. 5.003(4), según enmendado por la Ley Núm. 248 de 25 de diciembre de 1995 (4 L.P.R.A. sec. 22o(a)(4)).


 En la solicitud de certificación, el Hon. Antonio L. Corretjer Piquer hace constar lo siguiente:
"... El caso se encuentra en espera de que se decida cuál es la sala competente para entender en el mismo ante la cuestión novel planteada y la inconsistencia de las órdenes emitidas por las salas de San Juan y de Bayamón del Tribunal de Primera Instancia.”
*103Cabe señalar que el 11 de enero de 1996, la Bacardi Corporation le solicitó al foro de instancia que solicitase la certificación de su caso para que este Foro resol-viese definitivamente la controversia sobre la competencia.


 El Art. 5.003(a)(4) de la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, supra, dispone que es el Tribunal de Primera Instancia quien tiene competencia sobre toda solicitud “para impugnar o poner en vigor los laudos arbitra-les en cualquier materia”. Plan de Reorganización '.'fúm. 1 de la Rama Judicial de 28 de julio de 1994, conocido como la Ley de la Judicatura de Puerto Rico de 1994, según enmendada por la Ley Núm. 248 de 25 de diciembre de 1995 (4 L.P.R.A. secs. 22f, 22i-22k, 22n y 22p-22o).


 De los expedientes surge que hay varios Jueces de la Sala Superior de San Juan que sustentan la misma posición que el Honorable Corretjer Piquer.


 Por haberse presentado los recursos antes del 1ro de mayo de 1996, cuando entró en vigor la Ley Núm. 248 de 25 de diciembre de 1995, supra, que enmendó la Ley de la Judicatura de Puerto Rico de 1994, supra, les son aplicables la Ley de la Judicatura de Puerto Rico de 1994, sin enmendar, y los reglamentos en vigor al ser presentados estos recursos.


 Con relación a la competencia de las salas del Tribunal de Primera Instancia en casos de esta naturaleza, el Hon. Antonio L. Corretjer Piquer expresa:
“... La competencia o el venue (sic) territorial ha sido distribuida [sic] equitati-vamente entre las diversas salas y secciones del Tribunal de Primera Instancia. Un trastoque de las normas establecidas para instrumentar dicha competencia resulta-ría en un desbalance de las normas del Tribunal de Primera Instancia. Sería injusto que la Sala de San Juan tuviera que ver todos los casos de revisión de laudos de arbitraje emitidos por el Negociado de Conciliación y Arbitraje del Departamento del Trabajo independientemente de dónde se haya llevado a cabo la actividad o incidente que hubiera dado lugar a la controversia por el hecho de que las únicas oficinas de dicho Negociado están ubicadas en Hato Rey.” (Énfasis suplido.)
La conveniencia del Tribunal no es razón para que se traslade un caso. En un tribunal unificado de jurisdicción general como el nuestro, no debería de haber pro-blemas para que se tomaran las medidas administrativas necesarias para hacer frente a cualquier problema que la competencia así estatuida podría ocasionar en cuanto al aumento en el número de casos que han de ser presentados ante una sala del Tribunal de Primera Instancia.